Title: To George Washington from Thomas Jefferson, 5 June 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Bennington [Vt.] June 5. 1791.

In my last letter from Philadelphia, I mentioned that mister Madison & myself were about to take a trip up the North river as far as circumstances should permit, the levelness of the roads led us quite on to Lake George, where taking boat we went through that, and about 25 miles into Lake Champlain. returning then to Saratoga, we concluded to cross over thro’ Vermont to Connecticut river and go down that instead of the North river which we had already seen, and we are so far on that rout. in the course of our journey we have had opportunities of visiting Still water, Saratoga, Forts Wm Henry & George, Ticonderoga, Crown point, & the scene of Genl Starke’s victory.
I have availed myself of such opportunities as occurred to enquire into the grounds of the report that something disagreeable had taken place in the vicinities of the British posts. it seems to have been the following incident. they had held a small post at a blockhouse on the North Hero, an island on the Vermont side of Lake Champlain, & something further South than their principal post at the Point au fer. the Maria, hitherto stationed at the latter, for Custom-house purposes, was sent to the Blockhouse, & there exercised her usual visits on boats passing to & from Canada. this being an exercise of power further within our jurisdiction became the subject of notice & clamour with our citizens in that quarter. the vessel has been since recalled to the Point au fer, & being unfit for service, a new one is to be built to perform her functions. this she has usually done at the Point au fer with a good deal of rigour, bringing all vessels to at that place, & sometimes under such circumstances of wind & weather as to have occasioned the loss of two vessels & cargoes. these circumstances produce strong sensations in that quarter, &

not friendly to the character of our government. the establishment of a custom-house at Alburg, nearly opposite to Point au fer, has given the British considerable alarm. a groundless story of 200 Americans seen in arms near Point au fer, has been the cause, or the pretext, of their reinforcing that place a few days ago with a company of men from St John’s. it is said here they have called in their guard from the Block-house, but the information is not direct enough to command entire belief.
On enquiring into the dispositions in Canada on the subject of the projected form of government there, we learn, that they are divided into two parties; the English who desire something like an English constitution but so modelled as to oblige the French to chuse a certain proportion of English representatives, & the French who wish a continuance of the French laws, moderated by some engraftments from the English code. the judge of their Common pleas heads the former party, & Smith the chief justice secretly guides the latter.
We encounter the Green mountains tomorrow, with cavalry in part disabled, so as to render our progress a little incertain. I presume however I shall be in Philadelphia in a fortnight. I have the honour to be with sentiments of the most perfect respect & attachment, Sir, your most obedient & most humble servant

Th: Jefferson

